Citation Nr: 1706494	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  08-05 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

2.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from August 1976 to September 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 decision of the Regional Office (RO) in Milwaukee, Wisconsin, which denied an increased rating in excess of 30 percent for a depressive disorder and an anxiety disorder.  In an August 2012 rating decision, the RO granted an increased rating for these conditions to 50 percent.  Thereafter, the Board denied a rating in excess of 50 percent rating for major depressive disorder and generalized anxiety disorder in an August 2014 decision.

In June 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is associated with the claims file.  Additional evidence was received at the hearing and was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304(c) (2016).

The Board previously considered this appeal in August 2014, and remanded this TDIU claim for further development in order to request a VA examination opinion.  That development was completed, and the case returned to the Board for further appellate review.  The Board notes that this issue was not expressly raised in prior rating decisions, but was reasonably construed as a request for TDIU based on the record.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court essentially stated that a request for total disability rating-whether expressly raised by a Veteran or reasonably raised by the record-is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Id. at 453-54.  The Board also notes that the Veteran has been in receipt of a special monthly compensation rating since September 22, 1982.

The Board previously considered this appeal again in May 2016, and remanded these issues for further development.  The issue of extraschedular TDIU was referred to the Director of Compensation Service and subsequently adjudicated by that office.  After that development was completed, the case returned to the Board for further appellate review.  

The Veteran previously requested to appear at a Board hearing, but submitted timely correspondence in June 2016 to withdraw this request.  As a result, the request is deemed withdrawn and the Board may proceed with adjudication.  38 C.F.R. § 20.704(d) (2016).


FINDINGS OF FACT

1. The Veteran is service connected for right eye blindness with no light perception, evaluated as zero percent disabling and for depressive disorder and anxiety disorder, evaluated as 50 percent disabling. 

2. The Veteran completed 3 years of a high school education, one year of cosmetology school, and two years of training in heating and cooling.  His past work experience was in construction, hair styling, heating and cooling, as well as shipping and receiving. 

3. The evidence demonstrates that that the Veteran's service-connected disabilities cause him to be unable to obtain and maintain substantially gainful employment.

4.  On June 29, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for the issue of service connection for headaches is requested.


CONCLUSIONS OF LAW

1.  The criteria for a grant of TDIU have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159, 3.340, 3.341, 4.1-4.14, 4.15, 4.16 (2016).

2.  The criteria for withdrawal of a substantive appeal for the claim of entitlement to service connection for headaches have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

TDIU and Extraschedular Consideration

The Veteran seeks a total disability evaluation based upon his service-connected disabilities.  All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  Total disability will be considered to exist when there is presented any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340. 

If the schedular rating is less than total, a total disability evaluation can be based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16.  Nevertheless, it is the established policy of VA that all Veterans who are individually unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  In other words, even where the percentage requirements are not met, entitlement to TDIU on an extraschedular basis may be granted in exceptional cases where the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  38 C.F.R. § 4.16(b). 

If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  In evaluating a total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability, and to the effects of combinations of disability.  38 C.F.R. § 4.15. 

38 C.F.R. § 4.16 does not require a finding that the schedular ratings are inadequate to compensate for the average impairments in earning capacity caused by particular disabilities, but requires only a finding that the service-connected disabilities render a particular Veteran unemployable.  VAOPGCPREC 6-96 (August 16, 1996).

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2009); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

A claim for TDIU is essentially a claim for an increased rating insofar as it acts as an alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  Norris v. West, 12 Vet. App. 413, 420-21 (1999).  The Board finds that the Veteran does not meet the schedular requirements for an award of TDIU under 4.16(a) because he is only service connected for two disabilities, which combined only total 50 percent (zero percent for right eye disability and 50 percent for depressive and anxiety disorder).  See also Fast Letter 13-13 (June 17, 2013) (clarifying that the reference in 4.16(a) to two or more disabilities should be interpreted as applying to cases where no single disability is sufficient to meet the 60 percent criterion.)  However, TDIU may be granted alternatively on an extra-schedular basis under § 4.16(b) if it is established that the Veteran is indeed unable to seek or maintain substantially gainful employment on account of his service-connected disabilities.

The Board is precluded from granting extra-schedular ratings in the first instance, having instead to refer the matter to the Under Secretary for Benefits or the Director of Compensation Services for this initial consideration. See Bowling v. Principi, 15 Vet. App. 1 (2001).  This does not, however, preclude the Board from determining whether this special consideration is warranted. See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).  Indeed, this is the reason the Board remanded, rather than immediately decided, this ancillary component of the claim in May 2016. See Wages v. McDonald, 27 Vet. App. 233 (2015) (explaining that "the Board is required to obtain the Director's decision before the Board may award extraschedular TDIU"); Anderson v. Shinseki, 22 Vet. App. 423, 429 (2009) (holding the Board did not exceed its authority when it reviewed a determination by the Director of C&P denying an extraschedular rating under 38 C.F.R. § 3.321 (b) ).  As the claim was referred to the Director of Compensation Services in August 2016, the Board may now has jurisdiction to consider whether the Veteran is entitled to TDIU on an extraschedular basis.  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The Veteran's application for increased compensation based on unemployability was received by VA in June 2016.  Therein, he indicated that his service-connected disabilities affected his full-time employment on May 12, 2006.  The Veteran completed 3 years of a high school education, one year of cosmetology school, and two years of training in heating and cooling.  His past work experience was in construction, hair styling, heating and cooling, as well as shipping and receiving.

In his June 2014 Board hearing testimony, the Veteran has alleged that the he was fired as he had too many doctor appointments for his service-connected disability.  See Board Hearing Transcript, 14.  

During a July 2006 VA examination the Veteran reported difficulty finding or keeping certain jobs due to his right eye blindness.  He indicated he worked in shipping and receiving for three years many years ago and since then bounced around from many jobs with his most recent job being in construction and ending in May 2006.  The examiner noted that his bouncing around from job to job appeared to be due to his poor ability to maintain a job rather than mental health issues.  During a March 2007 VA examination the Veteran reported that his depression began around 1985 when he began getting turned down for jobs he wanted to do, such as driving trucks, which he could not do because of his poor eyesight.  

During an October 2008 VA examination the Veteran reported he was last employed about 7 years ago and was fired from his employment due to having to come out to VA on multiple occasions for treatment for his depression.

During the VA examination in November 2008, the Veteran reported last working 2-3 years prior and explained at that time he was doing temporary work for a construction company.  He indicated his longest employment was a 2 year duration because of multiple doctor appointments and headaches.  He was attending school taking classes in refrigeration through the vocational rehabilitation program but had to discontinue classes that semester because of problems concentrating.  The examiner concluded that the Veteran would be able to understand and remember and carry out simple instructions.  Abilities, attention and concentration were adequate for tasks at a simple to possibly moderately complex level and he should be able to maintain pace on tasks that are simple, repetitive, routine and rote.   

An October 2010 letter from his treating social worker noted that he frequently experienced intrusive thoughts of his experiences in the military impacting his depression and anxiety levels and further expressed concern about his memory and how it affected his ability to complete everyday tasks, including class assignments.

A November 2011 VA eye examination noted that the eye condition did not impact the Veteran's ability to work because the useful (left) eye had only presbyopia and slight lens changes that were normal for his age.  

A March 2013 VA mental disorder examination concluded that the depressive disorder resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Significantly, in the remarks the examiner noted that the Veteran's GAF scores were consistently 50-55 reflecting a moderate degree of impairment on functioning including occupational functioning.   The examiner further noted that the Veteran attributed his difficulty finding and maintaining work to his eye problems and noted the depression does not preclude him form competitive employment.  The examiner noted that with the substance abuse in remission, this is "likely a reasonable accurate assessment of his ability to work based on depressive symptoms." 

Essentially, the September 2014 VA optometry examiner's opinion severely limits the Veteran's employment options to sedentary work, all of which are inconsistent with his education, occupational history and medical records.  The Veteran also stated that he requires narcotic pain medications to deal with the chronic eye pain, and that this makes him unemployable because he experiences chronic sedation.  The examiner found that this chronic sedation would likely affect his ability to work.  The September 2014 VA eye examiner also stated that the Veteran's depth perception and overall visual field is decreased due to the monocular status, which the examiner said might affect certain types of physical labor (e.g. operating machinery).  However, the examiner noted that the Veteran's monocular status should not affect his ability to perform sedentary labor.   

The September 2014 VA mental health examiner found the Veteran had functional impairments including reduced ability to complete tasks efficiently, limited and strained relationships, verbal arguments, history of physical fights, reduced recreational activities, unemployment, reduced reliability and productivity, depressed mood, anxiety, panic attacks more than once a week, chronic sleep impairment, mild memory loss, and disturbances of motivation and mood.

Another VA medical opinion was obtained that discussed the totality of the Veteran's service-connected disabilities.  The October 2014 VA examiner stated that from an eye disability standpoint, the Veteran would be limited in performing activities that require depth perception, such as operating heavy equipment or certain construction jobs, as this may be unsafe.  However, the examiner found that he would be able to perform sedentary activities.  With regard to the Veteran's depressive disorder, the examiner found that the Veteran has moderate interpersonal impairments and moderate impairment in stress coping.  In totality, the examiner opined that the Veteran should be able to perform sedentary labor in limited social settings.  

In March 2016, M. O-F. MSW, LCSW wrote that the Veteran was diagnosed with anxiety disorder and major depressive disorder and had been treating since August 2007.  She indicated the Veteran experienced a range of symptoms consistent with the diagnoses, including sadness and hopelessness, anxious mood, anger/irritability, intrusive thoughts, low motivation, low energy, avoidant and isolative behavior.  She opined that the symptoms have significantly affected his ability to maintain interpersonal relationships and employment and it was likely that declines in his physical health and well-being have negatively impacted his mental health as well. 

In a May 2016 letter, M.C., M.D. wrote that the Veteran had no light perception in the right eye and suffered from intermittent right eye pain and headaches which he feels prevents him from functioning.  

In an August 2016 memorandum from the Director, Compensation Service, the Director concluded that an extraschedular TDIU was not warranted.  In support of this conclusion, the Director cited the September 2014 VA examination opinions, in which the examiners determined that the Veteran was not precluded from sedentary employment.  The Director concluded that "the Veteran has not been shown to be unemployable under any circumstances.  The Veteran is shown to be able to be alternately trained in other professions.  The medical evidence indicates that physical activity is limited, not precluded."  

The Board finds that while sedentary employment would be possible from a functional perspective given his service-connected disabilities, such is not true from a practical standpoint.  see Beaty v. Brown, 6 Vet. App. 532, 538 (1994) (noting that the Board's determination that the Veteran could perform sedentary work had no plausible basis in the record when the Veteran had an eighth grade education, had been a farmer for 30-40 years and repeated unsuccessful efforts to obtain non-farming employment).  The Veteran completed 3 years of a high school education, one year of cosmetology school, and two years of training in heating and cooling.  His past work experience was in construction, hair styling, heating and cooling, as well as shipping and receiving.  His skill set is limited, and retraining is unlikely.  He lacks documented clerical, math, or computer skills that would be vital to any modern sedentary employment.  Further, as noted by physicians and the Veteran's representative, his right eye pain, including use of narcotics, would affect his ability to work.  Additionally, the Veteran's treating social worker felt that his mental health symptoms would significantly affect his ability to maintain employment.  The Board finds it significant that the Veteran has attempted to be trained in other professions since service and has still experienced limited physical and mental health activity that has resulted in unemployment due to his service-connected disabilities.  For example, on his application for TDIU, the Veteran stated that he received two years of training in heating and cooling, but was never employed in this occupational field.  He explained that no one would hire him because he used too many medications for his service-connected disabilities.  Additionally, during a prior VA examination he noted he had to stop taking classes because of concentration issues due to his depression.  

Based on the foregoing, with resolution of the benefit of the doubt in favor of the Veteran, an extraschedular TDIU is warranted as the evidence suggests that the Veteran is unable to secure or maintain a substantially gainful occupation due to his service-connected disabilities.  See 38 C.F.R. § 4.16(b).  The Board recognizes that the Veteran, and the record, refers to the impact of the service-connected disabilities on his functioning and employment.  The Veteran has been unemployed since approximately 2006.  His prior civilian employment history has included work in construction.  See e.g., September 2014 VA examinations.  According to the Veteran, he is unable maintain substantially gainful employment.  See June 2014 Board Hearing Testimony, 3.  While the Director's opinion was based on the September 2014 VA examination opinions that concluded the Veteran's disabilities would not preclude "sedentary labor in limited social settings," the Board notes that the Director's decision is not evidence, but, rather, the de facto AOJ decision, and the Board must conduct de novo review of this decision. Wages v. McDonald, 27 Vet. App. 233, 238-39 (2015) (holding that the Board conducts de novo review of the Director's decision denying extraschedular consideration).  As explained above, the Veteran has stated that he cannot perform the type of work consistent with his high school education and prior occupational experiences because of his acquired psychiatric disorder symptoms and inability to see out of his right eye.  Id. at 17.  

Based on the Veteran's right eye and mental health disabilities, the Board resolves doubt in his favor in finding that he is unable to obtain or maintain substantially gainful physical or sedentary employment consistent with his educational and work background.  Therefore, the Veteran's claim is granted.  38 C.F.R. § 4.16(b).

Withdrawal of Service Connection for Headaches

On June 29, 2016, the Veteran's representative submitted correspondence that expressed his desire to withdraw his appeal for the denial of entitlement to service connection for headaches.  VA regulation provides for the withdrawal of an appeal to the Board when submitted in writing, and can occur at any time before the Board promulgates a final decision on the matter in question.  See 38 C.F.R. § 20.204(b); Hanson v. Brown, 9 Vet. App. 29, 31 (1996).

When pending appeals are withdrawn, there is no longer an allegation of error of fact or law with respect to the determinations that had been previously appealed.  Consequently, in such an instance, dismissal of the pending appeal for entitlement to service connection for headaches is appropriate.  See 38 U.S.C.A. § 7105(d).  Accordingly, further action by the Board on the claim is not appropriate and the Veteran's appeal on this issue should be dismissed.  Id.  

Duties to Notify and Assist

VA has duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  The Board is granting, in full, the benefit sought on appeal and thus VA has no further duty to notify or assist.


ORDER

An extraschedular TDIU is granted, subject to regulations applicable to the payment of monetary benefits.

Service connection for headaches is dismissed.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


